Fourth Court of Appeals
                                     San Antonio, Texas
                                          February 19, 2021

                                        No. 04-21-00041-CV

                               IN RE Luis E. SIFUENTES, Relator

                                         Original Proceeding

                                              ORDER
        In accordance with this court’s opinion of this date, we conditionally grant the petition for
writ of mandamus, and order Imelda B. Rodriguez, acting in her official capacity as the Secretary of
the City of Eagle Pass to accept relator’s application for a place on the ballot in the mayoral election
within three business days. See TEX. R. APP. P. 52.8(c). The writ will issue only in the event we are
informed respondents have failed to comply with this order.

       It is so ORDERED on February 19, 2021.



                                                               _____________________________
                                                               Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2021.

                                                               _____________________________
                                                               Michael A. Cruz, Clerk of Court